Citation Nr: 0906569	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-11 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from July 1944 to 
April 1946.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current bilateral sensorineural hearing 
loss. 

2.  There is no evidence of hearing loss during service or 
within one year after        service, or for many years 
thereafter.  

3.  There is probative medical evidence against a link 
between the Veteran's current    bilateral hearing loss and 
his period of active military service. 

4.  The Veteran has a current low back disorder, diagnosed as 
degenerative disc disease (DDD) of the lumbar spine.

5.  There is no evidence of any lumbar spine disorder during 
service or within one year after service, or for many years 
thereafter.

6.  There is no competent medical evidence suggesting a link 
between the Veteran's current lumbar spine disorder and his 
period of active military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in February 
2005 and August 2006.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in August 2006 and February 2007, after issuance of 
the initial unfavorable AOJ decision in June 2006.  However, 
both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
February 2005 and August 2006, followed by subsequent VCAA 
and Dingess notice in August 2006 and February 2007, the RO 
readjudicated the claim in two SSOCs dated in December 2007 
and November 2008.  Thus, the timing defect in the notice has 
been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), all relevant VA 
treatment records, and private treatment records as 
identified and authorized by the Veteran.  The VA also 
afforded the Veteran a VA examination in December 2007.  
Moreover, the Veteran and his representative have submitted 
several lay statements in support of his claim.  Finally, in 
a December 2008 statement, the Veteran indicated that he has 
no additional evidence to submit.  Thus, there is no 
indication that any additional evidence remains outstanding; 
therefore, the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss, and arthritis).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The Board now turns to analysis of the evidence regarding the 
Veteran's claim for service connection for bilateral hearing 
loss, which he asserts was incurred in service as the result 
of working on and around aircrafts during that time.  See the 
Veteran's claim dated in January 2005, a statement by the 
Veteran dated in February 2005, and VA Form 9 dated in April 
2007.
  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a December 2007 VA audiogram assessed 
the veteran with bilateral sensorineural hearing loss.  The 
audiogram results for both ears showed pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
55
55
75
LEFT
35
30
50
50
70

Speech recognition score was 92 percent for the right ear and 
94 percent for the left ear.  Thus, there is sufficient 
evidence of current bilateral hearing loss.  

However, a review of the Veteran's STRs reveals that although 
there were no objective audiometric data in the Veteran's 
entrance and separation examination reports, there were also 
no complaints, treatment, or diagnosis of hearing loss in 
either ear throughout his years of active service.  Thus, the 
Board must find that the STRs, as a whole, provide negative 
evidence against this claim, as they show neither complaints 
nor evidence of any hearing loss.  

Post-service, there is no medical evidence of hearing loss 
prior to 1995, when the Veteran exhibited bilateral hearing 
loss on a private examination to determine the status of his 
hearing.  See medical records from Tennessee Wesleyan College 
dated in 1995.  This is a period of almost 50 years between a 
diagnosis of hearing loss and the Veteran's discharge from 
military service.  In that regard, the Federal Circuit Court 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, 
although he is competent to report worsening of hearing since 
service, the Veteran's lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
hearing loss until decades after discharge.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  It follows, therefore, 
that the Board finds no evidence of sensorineural hearing 
loss or other chronic disease within one year after the 
Veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for sensorineural 
hearing loss is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  Additionally, 
there also is no evidence of non-chronic hearing loss in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  

As to a nexus between the Veteran's current hearing loss and 
his active military service, the findings of the December 
2007 audiology examiner provide strong evidence against the 
claim, noting that although in-service measurements of the 
Veteran's hearing were obtained through subjective measures, 
such as the whisper voice test, there is nothing in the 
claims file that indicates that he had hearing loss during 
service or within a reasonable period of time following 
discharge from service.  In that regard, the December 2007 VA 
examiner noted that the first indication of hearing loss is a 
notation of purchase of hearing aids in 1995, and the Veteran 
has not provided any medical records with evidence of hearing 
loss prior to 1995.  The VA examiner further opined that if 
the Veteran's hearing loss existed after his discharge from 
service, it would be logical for the Veteran to file a claim 
for service connection for the disorder sooner than 2005, 
which is almost 60 years after discharge from service.  See 
VA examination report dated December 2007.  Since there is no 
contrary medical examination of record, the Board finds that 
this report is entitled to great probative weight and 
provides negative evidence against the claim.  

The Board emphasizes that although the Veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Low Back Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's low back disorder, which he asserts was incurred 
during service when he bumped his lower back into the blade 
of an aircraft.  See the Veteran's claim dated in January 
2005, a statement by the Veteran dated in February 2005, and 
VA Form 9 dated in April 2007.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, an April 1997 magnetic resonance 
imaging (MRI) taken of the Veteran's back indicates 
degenerative changes, disc protrusion, and stenosis.  A 
computed tomography (CT) scan and an X-ray taken of the 
Veteran's back dated in March 1999 also found marked DDD of 
the lumbar spine.  See medical treatment records from Dr. 
B.H., dated from April 1997 to May 2002.  More recent 
treatment records also indicate arthritic changes in the low 
back.  See medical treatment records from Dr. J.H., dated in 
November 2004.  Thus, there is sufficient evidence of a 
current low back disorder.  Consequently, the determinative 
issue is whether the veteran's low back disorder is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   


A review of the Veteran's STRs reveals no evidence of 
complaints of, or treatment for, any back problems, even 
though he asserts that he has suffered from a chronic back 
condition since the in-service injury in 1945.  There are 
also no indications that the Veteran was hospitalized or 
treated for his back injury, as he contends.  Significantly, 
the Veteran's separation examination in April 1946 did not 
note any back problems that he alleges he suffered.  

Post-service, although the Veteran alleges that he has had a 
chronic low back condition since his in-service injury and 
that he has received treatment for a low back disorder from a 
private medical facility since 1946, objective medical 
evidence does not bear out the Veteran's assertions.  
Specifically, the first documentation of the Veteran's back 
problems is from 1997, over 50 years after the Veteran's 
discharge from service.  Furthermore, a 2005 statement from 
Dr. W.L., indicates that he treated the Veteran for back 
problems for 30 years until he retired from the medical 
profession in 1990, which implies that the Veteran began 
treatment for his back problems with Dr. W.L., around 1960, 
over 10 years after his discharge from service.  In this 
regard, although he is competent to report back pain and 
worsening symptoms since service, the Veteran's lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any back problems until at least 10 
years after discharge from service.  See Barr, supra, 21 Vet. 
App. at 310; Buchanan, 451 F.3d at 1337 (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Furthermore, the Federal 
Circuit Court has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson, supra, 230 F.3d at 1332.  It 
follows, therefore, that the Board finds no evidence of any 
low back disorder or other chronic disease within one year 
after the Veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for arthritis is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  Additionally, the Board finds no 
evidence of non-chronic back disorder in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current low back disorder 
and his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, none of the post-service medical records 
associated with the claims file links his back problems to 
service; they are simply silent as to the etiology of his 
back disorder.  Furthermore, although there are treatment 
records in the claims file that indicate that the Veteran was 
treated for a back injury incurred in service, the Board 
finds these statements to be of limited probative value 
because there is no indication that a review of the Veteran's 
pertinent STRs or other post-service records was conducted by 
the physicians making these statements.  See, e,g., Dr. 
W.L.'s statement dated in July 2005; See also Elkins v. 
Brown, 5 Vet. App. 478 (1993); Black v. Brown, 5 Vet. App. 
177 (1993) (highlighting doctor's failure to consider the 
relevant pre-and post-service medical history).  In this 
regard, medical history provided by a veteran and recorded or 
transcribed by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
low back disorder claim as they reveal a low back disorder 
that began years after service with no connection to service. 

The Board emphasizes that although the Veteran is competent 
to state that he has experienced back problems over time, he 
is not competent to render an opinion as to the medical 
etiology of his current low back disorder, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a low back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


